      Case 4:20-cv-01183-BSM Document 16 Filed 02/12/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

TRACY LEE BRONSON                                                        PETITIONER
ADC #171510

v.                        CASE NO. 4:20-CV-01183-BSM

DEXTER PAYNE                                                            RESPONDENT
Director, ADC


                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 12th day of February, 2021.

                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
